Decree affirmed. The libel alleged cruel and abusive treatment and gross and confirmed habits of intoxication. The evidence is not reported but the probate judge filed a report of material facts. He found no cruel and abusive treatment’ and further found that the libellee was “a good father, a good husband, a good provider, a steady, sober worker and anything but an habitual druiikard.” The judge’s findings of fact must be taken as true in every respect unless the general findings are inconsistent as a matter of law with particular findings. Quigley v. Quigley, 310 Mass. 415, 416. There is no inconsistency here. The burden was on the libellant to prove the allegations of her libel. Hamilton v. Hamilton, 325 Mass. 278, 280. This she did not do.
The case was submitted on briefs.